Citation Nr: 1543201	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-44 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.
The Veteran served on active duty from November 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the Veteran's claim for service connection for a left shoulder disability.  

The Veteran's November 2009 substantive appeal also included the issues of entitlement to increased ratings for neuropathy of the left wrist and residuals of ganglionectomy of the left wrist.  In October 2013, however, the Veteran withdrew his appeal on these issues, and subsequent supplemental statements of the case omitted any discussion of them.  These issues are no longer before the Board and will not be discussed further.  


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was originally denied in a September 2007 rating decision on the basis that there was no evidence that the Veteran suffered a left shoulder injury or disability during his active service.  The Veteran did not appeal this adverse decision.  

2.  The evidence submitted since the September 2007 denial is cumulative and redundant of evidence already of record; it does not relate to an unestablished fact; and it does not raise a reasonable possibility of substantiating his claim for service connection.


CONCLUSIONS OF LAW

1.  The September 2007 RO decision denying the claim of service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2008 letter satisfied the duty to notify provisions.  This letter informed the Veteran of the reason for his prior final denial, and it provided the definitions of new and material evidence.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran did not indicate, and the record does not reflect, that he ever sought disability benefits from the Social Security Administration.  

Although a VA medical examination was not provided in connection with the claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  

For the foregoing reasons, VA's duty to assist has been met.



II.  New and Material Evidence

The Veteran first sought service connection for a left shoulder disability in June 2007.  The RO denied this claim in September 2007 on the basis that there was no evidence that the Veteran was treated for a left shoulder disability or that he injured his left shoulder during his active service.  

The Veteran did not file a notice of disagreement or appeal with the June 2007 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the September 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In October 2008, the Veteran submitted additional private treatment records regarding his left wrist disabilities.  When contacted by VA in November 2008, the Veteran stated that he wished to file a claim for an increased rating for his left wrist disabilities and to reopen his claim for service connection for his left shoulder.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In this case, much in the way of new evidence has been submitted.  This evidence primarily consists of private treatment records detailing the ongoing treatment that the Veteran receives for his left shoulder disability.  

The Veteran's previous claim, however, was not denied on the basis that he was not then suffering from a left shoulder disability.  Indeed, the September 2007 denial specifically noted that the Veteran currently suffered from a left shoulder disability.  Thus, the evidence of his continuing treatment, though new, is not material, as it does not relate to an unestablished fact necessary to substantiate his claim.

Again, the Veteran's claim was denied on the basis that there was no credible evidence that the Veteran suffered a left shoulder injury or was treated for a left shoulder disability during his active service.  None of the evidence submitted since the September 2007 denial speaks to this fact.  

The only new evidence that even obliquely mentions the Veteran's contention of an in-service left shoulder injury is a December 2008 letter from the Veteran stating that his brother witnessed his claimed in-service injury.  The Veteran's brother, however, did not submit a statement regarding this injury, and there is no other evidence in the claim file from the Veteran or from anyone else referencing or discussing his claimed in-service left shoulder injury.  To the extent that the Veteran mentioned this injury either at VA examinations or in private treatment records, his descriptions of his injury are cumulative and redundant of the contentions he made in conjunction with his previous claim.

Quite simply, the Veteran has not submitted any new evidence regarding his claimed in-service left shoulder injury.  As this was the reason for the previous final denial, the Board concludes that new and material evidence sufficient to reopen this claim has not been received.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for a left shoulder disability is not warranted.  





	(CONTINUED ON NEXT PAGE)

ORDER


New and material evidence has not been presented, and the Veteran's claim of service connection for a left shoulder disability remains denied.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


